EXHIBIT 10.1 Execution Version $6,894,362 SENIOR SECURED REVOLVING CREDIT AGREEMENT Dated as of November 6, 2008 Between ADVANCE DISPLAY TECHNOLOGIES, INC. and DeGeorge Holdings Three LLC SENIOR SECURED REVOLVING CREDIT AGREEMENT THIS SENIOR SECURED REVOLVING CREDIT AGREEMENT (the “Agreement”), is made this 6th day of November, 2008, by and between Advance Display Technologies, Inc., a Colorado corporation (the “Borrower”) and DeGeorge Holdings Three LLC, a Delaware limited liability company (the “Lender”). RECITALS WHEREAS, Borrower and Lender have agreed to enter into this Agreement to establish a revolving credit facility (the “Revolving Credit Facility”) pursuant to which Lender will provide funding to Borrower in an aggregate principal amount of up to Six Million Eight Hundred Ninety-Four Thousand Three Hundred Sixty-Two Dollars ($6,894,362.00) (the “Maximum Revolving Credit Amount”); and WHEREAS, Borrower has made in favor of Lender eight (8) promissory notes (the “Demand Notes”) with an aggregate face value of $2,500,000 and Borrower desires and Lender agrees that, subject to the conditions set forth herein, such Demand Notes shall be continued as Loans under the Revolving Credit Facility provided for herein; and WHEREAS, Lender is willing to make available the Loans under the Revolving Credit Facility provided for herein based on the representations, warranties, covenants, terms and conditions set forth herein, including but not limited to Borrower’s grant of a first priority security interest in all of Borrower’s assets to Lender as security for the repayment of the Obligations. NOW, THEREFORE, in consideration of the foregoing and the mutual covenants herein contained, the parties agree as follows: AGREEMENT 1.Commitment to Lend. (a)Subject to the terms and conditions of this Agreement and to subsection (b) of this Section 1, and as evidenced by a convertible promissory note of even date herewith in favor of Lender in the form attached hereto as Exhibit
